DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliper et al., US2020/0090049 A1, and further in view of Liu et al., US2020/0151514 A1.
Regarding claim 1, Aliper teaches A method comprising: generating a regional model image of a feature based on first model parameters (par. 0149; The VAE-TTLP model was used to generate images given a subset of conditions to estimate diversity of generated images.); generating a boundary model image of the feature based on the first model parameters (par. 0150; A VAE-TTLP model with RL as described above was used to generate a previously unknown inhibitor of DDR1 kinase (FIG. 11) with a nanomolar 
Aliper fails to teach the following recited limitation.  However, Liu teaches providing one or more feature dimensions based on the optimized model parameters (par. 0115; the model parameters of each of layers of the S network model were optimized by using pictures contained in the picture processing request and information for training of the body of the packet, in order to make the output results of the S network model being converged to the output results of the T network model and the residual error between the filter parameters of the layers to be trained in the S network model and the received filter parameters of the downscaling layer be minimized, and thus to realize the training of the S network model.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aliper’s teachings with Liu’s teachings in order to provide a training scheme for the multi-layer neural network model (Liu, par. 0007).

Regarding claim 2, Aliper and Liu teach all the limitations in claim 1.  Aliper further teaches herein optimizing, using a parameter estimation network, the model parameters based comparing the regional and boundary model images to a feature of interest in an image includes: iteratively updating, using the parameter estimation 

Regarding claim 3, Aliper and Liu teach all the limitations in claim 1.  Aliper further teaches wherein the parameter estimation network includes a regression convolutional neural network (par. 0142).

Regarding claims 6 and 17, Aliper and Liu teach all the limitations in claims 1 and 10.  Aliper further teaches wherein generating a boundary image of the feature based on the first model parameters includes: generating a pixel mask image, the pixel mask image defining a type and location of the feature (par. 0033; In such cases, a model can be trained to generate full objects (e.g., images) conditioned on observed elements. During the training procedure, the model is provided access to full images, but for the generation, the operator may specify only observed pixels as a condition (e.g., property).).



Regarding claim 8, Aliper and Liu teach all the limitations in claim 1.  Aliper further teaches wherein the first parameters are initial parameters (par. 0033; During the generation, the operator might want to specify only the activity of a molecule as a property, so the resulted solubility of generated molecules can initially take an arbitrary value.).

Regarding claim 9, Aliper and Liu teach all the limitations in claim 1.  Aliper further teaches wherein the first parameters are updated parameters (par. 0130; A separate objective function is optimized for one optimization step at each update using an optimization method.).

Regarding claim 10, Aliper teaches A method comprising: optimizing, using a parameter estimation network, a parameter set to fit a feature in an image based on one or more models of the feature, the parameter set defining the one or more models (par. 0028; The discriminator estimates the probability that a generated product comes from the real dataset, by working to compare a generated product to an original example, and is optimized to distinguish a generated product from the original example.). 


Regarding claim 11, Aliper and Liu teach all the limitations in claim 10.  Aliper further teaches wherein optimizing, using a parameter estimation network, a parameter set to fit a feature in an image includes: comparing, by a regression convolutional neural network, the one or more feature models formed based on the parameter set to the feature in the image (par. 0028); and based on differences between the one or more feature models and the feature in the image, updating the parameter set to provide an optimized parameter set (par. 0028).

Regarding claim 12, Aliper and Liu teach all the limitations in claim 11.  Aliper further teaches wherein updating the parameter set to provide an optimized parameter set 

Regarding claim 13, Aliper and Liu teach all the limitations in claim 10.  Aliper further teaches wherein optimizing, using a parameter estimation network, a parameter set to fit a feature in an image based on one or more models of the feature includes: recursively updating the parameter set based on a difference between the one or more models generated on an updated parameter set and the feature in the image until convergence is obtained (par. 0130).

Regarding claim 14, Aliper and Liu teach all the limitations in claim 13.  Aliper further teaches wherein convergence is determined either when a threshold number of iterations has been met, or when a step size of parameter set change is below a threshold number of pixels (par. 0123).

Regarding claim 19, Aliper and Liu teach all the limitations in claim 10.  Aliper further teaches wherein providing metrology data of the feature in the image based on the optimized parameter set includes: generating a model of the feature based on the optimized parameter set, wherein the generated model determines the metrology data (par. 0060).



Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is suggested to cancel the limitations of claims 4 and 15 and incorporate the claimed limitations into independent claims 1 and 10, because none of the references suggest the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649